LACOMBE, Circuit Judge.
In a recent decision, filed December 12, 1898 (Platt v. Adriance, 90 Fed. 772), this court discussed the question when security should be dispensed with in accordance with the provisions of section 1001, Rev. St. U. S. The conclusion reached was that security should be dispensed with only when the process was issued or the appeal taken “by direction of any department of the government,” and it was directed in that case that, unless the plaintiff should file a certificate of the comptroller of the currency to the effect that process was taken out by express direction of the treasury department, he should be required to file security for costs in the usual way. In that case no certificate of the comptroller of the currency was presented, but security for costs was duly filed. In the case at bar the plaintiff has filed a signed direction by the comptroller of the currency, requiring appeal to be taken. This paper does not indicate a direction by the treasury department. It is suggested that the comptroller of the currency is a department by himself, and not a branch of the treasury department. The statutes, however, do not seem to warrant this conclusion, and it is doubtful whether a “direction” of the comptroller of the currency is in fact a “direction” of the treasury department. It appears, however, that the supreme court, in Bank v. Mixter, 114 U. S. 463, 5 Sup. Ct. 944, held that, under section 1001 of the Revised Statutes, no bond for the prosecution of a suit, or to answer -in damages or costs, is required on writs of error or appeals issuing from or brought to the supreme court, by direction of the comptroller of the currency, in suits by or against insolvent national banks or the receivers thereof. The opinion in no way indicates the theory upon which the language of the section, “by direction of any department of the government,” is thus construed, but the practice followed by the supreme court as therein indicated should be followed here. Ho security need be filed.